Exhibit 10.2
Corporate Officer MCA
 
 
2006
AMENDED AND RESTATED
MANAGEMENT CONTINUITY AGREEMENT
 
    AGREEMENT between Ralcorp Holdings, Inc. a Misouri corporation ("Ralcorp")
and ________________ (the "Executive"), WITNESSETH:
 
        WHEREAS, the Board of Directors (the "Board") has authorized Ralcorp to
enter into Management Continuity Agreements with certain key executives of
Ralcorp; and
 
        WHEREAS, the Executive is a key executive of Ralcorp and has been
selected by the Board to be offered this Management Continuity Agreement; and
 
        WHEREAS, should a third person take steps which might lead to a Change
in Control of Ralcorp (as defined herein), the Board believes it imperative that
Ralcorp be able to rely upon the Executive to continue in the Executive’s
position, and that Ralcorp be able to receive and rely upon the Executive’s
advice, if it is requested, as to the best interests of Ralcorp and its
shareholders without concern that the Executive might be distracted by the
personal uncertainties and risks created by such a Change in Control or
influenced by conflicting interests; and
       
 
        WHEREAS, the Board and Executive have agreed to amend and restate the
terms of this Agreement and replace any previous Management Continuity Agreement
with this Agreement.
 
        NOW, THEREFORE, for and in consideration of the premises and other good
and valuable consideration, Ralcorp and the Executive agree as follows:
 
1.      Definitions.  For purposes of this Agreement, the following terms shall
have the meanings set forth below:
 
        a.           “Accounting Firm” as defined in Section 7.
 
                b.           "Base Amount" shall be the Executive's Base Amount
as defined and determined pursuant to Section 280G of the Code and regulations
applicable at the time of the Executive's Qualifying Termination.
 
                c.           "Base Compensation" shall consist of:
 
                              (i)          The Executive's monthly gross salary
for the last full month preceding the Executive’s Qualifying Termination or for
the last full month preceding the Change in Control, whichever is higher.  If
Executive has elected to accelerate or defer salary (including the Executive's
pre-tax contributions under the Ralcorp Holdings, Inc. Savings Investment Plan
and under any benefit plan complying with Section 125 of the Code and deferrals
pursuant to the Executive Savings Investment Plan, and any successor plans
thereto), said monthly gross salary shall be calculated as if there had been no
acceleration or deferral.
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
                              (ii)          one-twelfth the higher of (x) the
bonus to which the Executive would be entitled in the fiscal year in which a
Qualifying Termination occurred after assuming all performance targets (personal
and Company targets) were achieved at a level of 100% or (y) the Executive's
last annual bonus paid by the Company, whether paid or deferred, preceding the
Executive’s Qualifying Termination or the Change in Control, whichever is
higher.
 
                d.           "Change in Control" means (i) the acquisition by
any person, entity or "group" within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934 (the "Exchange Act"), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of (x) 50% or more of the aggregate voting power of the then outstanding shares
of Stock, other than acquisitions by Ralcorp or any of its subsidiaries or any
employee benefit plan of Ralcorp (or any Trust created to hold or invest in
issues thereof) or any entity holding Stock for or pursuant to the terms of any
such plan, or (y) all, or substantially all, of the assets of Ralcorp or its
subsidiaries taken as a whole; or (ii) individuals who shall qualify as
Continuing Directors shall have ceased for any reason to constitute at least a
majority of the Board of Directors of Ralcorp.  Notwithstanding the foregoing, a
Change-in-Control shall not include a transaction (commonly known as a “Morris
Trust” transaction) pursuant to which a third party acquires one or more
businesses of the Company by acquiring all of the common stock of Ralcorp while
leaving the Company’s remaining businesses in a separate public company, unless
the businesses so acquired constitute all or substantially all of the Company’s
businesses.
 
                e.           "Code" shall mean the Internal Revenue Code of
1986, as amended.
 
                f.            "Company" shall mean Ralcorp Holdings, Inc. and
its wholly owned subsidiaries.
 
               g.           “Continuing Director" means any member of the Board
of Directors of Ralcorp, as of February 1, 1997 while such person is a member of
the Board, and any other director, while such other director is a member of the
Board, who is recommended or elected to succeed the Continuing Director by at
least two-thirds (2/3) of the Continuing Directors then in office.
 
               h.           "Disability" shall exist when the Executive suffers
a complete and permanent inability to perform any and every material duty of the
Executive’s regular occupation because of injury or sickness.
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
                              To determine whether the Executive is Disabled,
the Executive shall undergo examination by a licensed physician and other
experts (including other physicians) as determined by such physician, and the
Executive shall cooperate in providing relevant medical records as requested. 
The Company and Executive shall jointly select such physician.  If they are
unable to agree on the selection, each shall designate one physician and the two
physicians shall designate a third physician so that a determination of
disability may be made by the three physicians.  Fees and expenses of the
physicians and other experts and costs of examinations of the Executive shall be
shared equally by the Company and the Executive.  The decision as to the
Executive's Disability made by such physician or physicians shall be binding on
the Company and the Executive.
 
                i.            "Discount Rate" means 120% of the applicable
Federal rate determined under Section 1274(d) of the Code and the regulations
thereunder at the time the relevant payments are made.
 
               j.            “Employment Agreement” shall mean an agreement so
styled providing for continuation of salary and bonus payments under certain
circumstances and entered into between Ralcorp and Executive contemporaneously
with the execution of this Agreement.
 
k.                        “Excise Tax” as defined in Section 7.
 
l.                         “Gross-Up Payment” as defined in Section 7.
 
               m.           "Involuntary Termination" shall be any termination
of the Executive's employment with the Company (a) to which the Executive
objects orally or in writing or (b) which follows any of the following:
 
                              (i)           without the express written consent
of the Executive, (a) the assignment of the Executive to any duties materially
inconsistent with the Executive's positions, duties, responsibilities and status
immediately prior to the Change in Control or (b) a material change in the
Executive's titles, offices, or reporting responsibilities as in effect
immediately prior to the Change in Control and with respect to either (a) or (b)
the situation is not remedied within thirty (30) days after the receipt by the
Company of written notice by the Executive; provided, however, (a) and (b)
herein shall not constitute an "Involuntary Termination" if either situation is
in connection with the Executive's death or disability. 
 
                              (ii)          without the express written consent
of the Executive, a reduction in the Executive's annual salary or opportunity
for total annual compensation in effect immediately prior to the Change in
Control which is not remedied within thirty (30) days after receipt by the
Company of written notice by the Executive.
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
                              (iii)         without the express written consent
of the Executive, the Executive is required to be based anywhere other than the
Executive’s office location immediately preceding the Change in Control, except
for required travel on business to an extent substantially consistent with the
business travel obligations of the Executive immediately preceding the
occurrence of the Change in Control.
 
                              (iv)         without the express written consent
of the Executive, following the Change in Control (a) failure by the Company or
its successor or assigns to provide to the Executive any material benefit or
compensation plan, stock ownership plan, stock purchase plan, stock based
incentive plan, defined benefit pension plan, defined contribution pension plan,
life insurance plan, health and accident plan, or disability plan in which the
Executive is participating or entitled to participate at the time of the Change
in Control (or plans providing substantially similar benefits) or in which
executive officers of the  ultimate parent entity acquiring the Company are
entitled to participate (whichever are more favorable); or (b) the taking of any
action by the Company that would (1) adversely affect the participation in or
materially reduce the benefits under any of such plans either in terms of the
amount of benefits provided or the level of the Executive's participation
relative to other participants; (2) deprive the Executive of any material fringe
benefit enjoyed by the Executive at the time of the Change in Control; or (3)
cause a failure to provide the number of paid vacation days to which the
Executive was then entitled in accordance with Ralcorp's normal vacation policy
in effect immediately prior to the Change in Control, which in either situation
(a) or (b) is not remedied within thirty (30) days after receipt by the Company
of written notice by the Executive.
 
                              (v)          the liquidation, dissolution,
consolidation, or merger of the Company or transfer of all or substantially all
of its assets, unless a successor or successors (by merger, consolidation, or
otherwise) to which all or a significant portion of its assets have been
transferred expressly assumes in writing all duties and obligations of the
Company as here set forth.
 
                              (vi)         the failure by the Company or its
successor or assigns (whether by purchase, merger, consolidation or otherwise)
to expressly assume and agree to perform this Agreement after a Change in
Control.
 
                              The Executive's continued employment shall not
constitute consent to, or a waiver of rights with respect to any circumstances
set forth above.
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 n.           “Non Compete Effective Date” shall mean the date on which the
Company or any entity on its behalf shall pay the Executive all of the severance
benefits to which the Executive is entitled under paragraph a and b of Section 3
hereunder.
 
                o.           "Normal Retirement Date" shall be the date on which
the Executive attains age 65.
 
p.           “Payment” as defined in Section 7.
 
               q.           The "Payment Period" shall be the following period
commencing with the first day of the month following that in which a Qualifying
Termination occurs:
 
                              (i)           if the Qualifying Termination is an
Involuntary Termination that occurs at any time during the first or second year
following the Change in Control -- 36 months;
 
                              (ii)          if the Qualifying Termination is an
Involuntary Termination that occurs at any time during the third year following
the Change in Control -- 24 months;
 
(iii)          if the Qualifying Termination is a Voluntary Termination that
occurs at any time between six months following a Change in Control and two
years following the Change in Control -- 12 months; or
 
                              (iv)        if the Qualifying Termination is a
Voluntary Termination that occurs within six months following a change in
control – 24 months.
 
but in no event shall the Payment Period extend beyond the Executive’s Normal
Retirement Date.
 
                r.            "Qualifying Termination" shall be the Executive's
Voluntary Termination or Involuntary Termination of employment with the Company
except any termination because of the Executive's death, retirement at or after
the Executive’s Normal Retirement Date or Termination for Cause.  "Qualifying
Termination" shall not include any change in the Executive's employment status
due to Disability.
 
                s.            "Retirement Plan" means the Ralcorp Holdings, Inc.
Retirement Plan or any successor qualified plan, as amended from time to time.
 
                t.            "Stock" means the common stock of Ralcorp or such
other security entitling the holder to vote at the election of Ralcorp's
directors or any other security outstanding upon its reclassification,
including, without limitation, any stock split-up, stock dividend or other
recapitalization of Ralcorp or any merger or consolidation of Ralcorp with any
of its Affiliates.
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
                u.           "Supplemental Plan" means the Ralcorp Holdings,
Inc. Supplemental Retirement Plan as amended from time to time.
 
                v.           "Termination for Cause" shall be a termination
because of:
 
                              (i)          the continued failure by the
Executive to devote reasonable time and effort to the performance of the
Executive’s duties (other than any such failure resulting from the Executive's
incapacity due to physical or mental illness) after written demand therefor has
been delivered to the Executive by the Company that specifically identifies how
the Executive has not devoted reasonable time and effort to the performance of
the Executive’s duties; or
               
                              (ii)         the willful engaging by the Executive
in misconduct which is materially injurious to the Company, monetarily or
otherwise; or
 
                              (iii)         the Executive’s conviction of a
felony or a crime involving moral turpitude;
 
                              in any case as determined by the Board upon the
good faith vote of not less than a majority of the directors then in office,
after reasonable notice to the Executive specifying in writing the basis or
bases for the proposed Termination for Cause and after the Executive has been
provided an opportunity to be heard before a meeting of the Board held upon
reasonable notice to all directors; provided, however, that a Termination for
Cause shall not include a termination attributable to:
 
                              (i)           bad judgment or negligence on the
part of the Executive other than habitual negligence; or
 
                              (ii)          an act or omission believed by the
Executive in good faith to have been in or not opposed to the best interests of
the Company and reasonably believed by the Executive to be lawful; or
 
                              (iii)         the good faith conduct of the
Executive in connection with a Change in Control (including the Executive’s
opposition to or support thereof).
 
                              w.          "Voluntary Termination" shall be any
termination of the Executive's employment with the Company other than an
Involuntary Termination or a Termination for Cause.
        2.     Operation of Agreement.  This Agreement shall not create any
obligation on the part of the Company or the Executive to continue their
employment relationship.  Anything in this Agreement to the contrary
notwithstanding, no payments shall be made hereunder unless and until there has
been a Change in Control of the Company.  This Agreement is not exclusive with
regard to benefits to be provided to the Executive on the Executive’s
termination of employment with the Company and shall not affect any other
agreement or arrangement providing for such benefits.
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
        3.     Severance Benefits.  Provided that the Executive remains in the
employ of the Company until a Change in Control has occurred, then upon the
Executive's Qualifying Termination within three years after that Change in
Control, the Executive shall be entitled to the following "Severance Benefits":
                a.           Payment in a lump sum in cash, within 60 days after
the Executive's Qualifying Termination, of the present value as of the date of
the Qualifying Termination of an income stream equal to the Executive’s Base
Compensation payable each month throughout the applicable Payment Period.  For
purposes of this subparagraph, present value shall be calculated by application
of the Discount Rate;
                b.           Continuation during the Payment Period of the
Executive's participation in each life, health, accident and disability plan in
which the Executive was entitled to participate immediately prior to the Change
in Control, upon the same terms and conditions, including those with respect to
spouses and dependents, applicable at such time; provided, however, that if the
terms of any such benefit plan do not permit continued participation by the
Executive, then the Company will arrange, at the Company's sole cost and
expense, to provide the Executive a benefit substantially similar to, and no
less favorable than, on an after-tax basis, the benefit the Executive was
entitled to receive under such plan immediately prior to the Change in Control;
provided further, however, that the benefit to be provided or payments to be
made hereunder may be reduced by the benefits provided or payments made (in
either case on an after-tax basis) by subsequent employer for the same
occurrence or event;
 
                c.           Payment in a lump sum in cash, within 60 days after
the Executive's Qualifying Termination, of the difference between the present
values as of the date of the Qualifying Termination of (a) the benefits under
the Retirement Plan and the Supplemental Plan which the Executive and the
Executive’s beneficiary, if applicable, would have been entitled to receive had
the Executive remained employed by Ralcorp at a compensation level equal to the
Executive’s Base Compensation for the entirety of the applicable Payment Period,
and (b) the Executive’s actual benefit, if any, to which the Executive and the
Executive’s beneficiary are entitled under the Retirement Plan and the
Supplemental Plan.  For purposes of this subparagraph, present value shall be
calculated in accordance with Section 417(e)(3) of the Code; no reduction
factors for early retirement shall be applied in the calculation of benefits;
and
 
d.           Payment, on a current and ongoing basis, of any actual costs and
expenses of litigation incurred by the Executive, including costs of
investigation and reasonable attorney's fees, in the event the Executive is a
party to any legal action to enforce or to recover damages for breach of this
Agreement, or to recover or recoup from the Executive or the Executive’s legal
representative or beneficiary any amounts paid under or pursuant to this
Agreement, regardless of the outcome of such litigation, plus interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code.
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
e.           Payment, on a current and ongoing basis (up to $20,000 in the
aggregate) of costs or expenses incurred relating to or in the nature of
outplacement assistance.  Such outplacement assistance includes, but is not
limited to, office rental, travel for job interviews, and secretarial services.
 
        In the event the Executive’s employment is terminated (other than as a
result of a Termination for Cause) and the Executive objects to such termination
orally or in writing and such termination occurs within 270 days prior to a
Change in Control, the Executive shall be treated as meeting the requirements
for severance benefits under the Section 3, for a Payment Period of 36 months.
 
        The Executive may file with the Secretary or any Assistant Secretary of
Ralcorp a written designation of a beneficiary or contingent beneficiaries to
receive the payments described in subparagraphs (a) and (c) above in the event
of the Executive's death following the Executive’s Qualifying Termination but
prior to payment by the Company.  The Executive may from time to time revoke or
change any such designation of beneficiary and any designation of beneficiary
pursuant to this Agreement shall be controlling over any other disposition,
testamentary or otherwise; provided, however, that if the Company shall be in
doubt as to the right of any such beneficiary to receive such payments, it may
determine to pay such amounts to the legal representative of the Executive, in
which case the Company shall not be under any further liability to anyone.  In
the event that such designated beneficiary or legal representative becomes a
party to a legal action to enforce or to recover damages for breach of this
Agreement, or to recover or recoup from the Executive or the Executive’s estate,
legal representative or beneficiary any amounts paid under or pursuant to this
Agreement, regardless of the outcome of such litigation, the Company shall pay
their actual costs and expenses of such litigation, including costs of
investigation and reasonable attorneys' fees, plus interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that the Company shall not be required to pay such costs and expenses in
connection with litigation to determine the proper payee, among two or more
claimants, of the payments described in subparagraphs (a) and (c).
 
        4.     Successors to Company; Binding Effect; Assignment.  This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors.  The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place. 
As used in this Agreement, "Company" shall mean the Company as herein before
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise. 
The Company may not assign this Agreement other than to a successor to all or
substantially all of the business and/or assets of the Company.  The Executive
shall have no right to transfer or assign the right to receive any severance
benefit under this Agreement except as noted in paragraph three above.
 
        5.     Missouri Law to Govern.  This Agreement shall be governed by the
laws of the State of Missouri without giving effect to the conflict of laws
provisions thereof.
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
6.            Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in writing signed by the Executive and a duly authorized officer of the
Company.  No waiver by a party hereto at any time of any breach by the other
party hereto of, or of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.
 
7.          Certain Additional Payments by the Company.
 
a.       Anything in this Agreement to the contrary notwithstanding and except
as set forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement, any Stock based award or otherwise, but determined without regard to
any additional payments required under this Section 7) (collectively, a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
 
b.      Subject to the provisions of Section 7(c), all determinations required
to be made under this Section 7, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by
PricewaterhouseCoopers LLP or such other certified public accounting firm as may
be designated by the Executive (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company.  In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, the Executive shall appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder).  All fees and expenses of the Accounting Firm shall
be borne solely by the Company.  Any Gross-Up Payment, as determined pursuant to
this Section 7, shall be paid by the Company to the Executive within five days
of the receipt of the Accounting Firm’s determination.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder.  In the event that the Company exhausts its
remedies pursuant to Section 7(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
c.    The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment.  Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid.  The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is
due).  If the Company notifies the Executive in writing prior to the expiration
of such period that it desires to contest such claim, the Executive shall:
 
(i)         give the Company any information reasonably requested by the Company
relating to such claim,
 
(ii)        take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
 
(iii)       cooperate with the Company in good faith in order effectively to
contest such claim, and
 
(iv)       permit the Company to participate in any proceedings relating to such
claim.
 
Provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 7(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
d.     If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 7(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 7(c) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).  If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 7(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
 
8.            Taxes; Set-off.  All payments to be made to the Executive under
this Agreement will be subject to required withholding of federal, state and
local income and employment taxes.  The foregoing, however, shall not be
construed as limiting the Company’s obligations to make payments under Section
7.  The right of the Executive to receive benefits under this Agreement,
however, shall be absolute and shall not be subject to any set-off,
counter-claim, recoupment, defense, duty to mitigate or other rights the Company
may have against the Executive or anyone else.
       
9.      Severability.  The invalidity and unenforceability of any particular
provision of this Agreement shall not affect any other provision of this
Agreement, and the Agreement shall be construed in all respects as if the
invalid or unenforceable provision were omitted.
 
10.    Covenant Not to Compete; Non Solicitation; and Confidentiality. 
 
                a.     Executive shall not from the Non Compete Effective Date
until the first anniversary thereof,
 
                        (i)    engage (whether as an owner, operator, manager,
employee, officer, director, consultant, advisor, representative or otherwise)
directly or indirectly in any business that produces, develops, markets or sells
any type of food products that compete with those food products produced by the
Company as of the date of a Change in Control; provided however, that ownership
of less than five percent (5%) of the outstanding stock of any publicly-traded
corporation shall not be deemed to be engaging solely by reason thereof in any
of it’s the Company’s businesses; or
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
                        (ii)    induce or attempt to induce any customer,
supplier, lender or other business relation of the Company to cease doing
business with the Guarantor or any of its subsidiaries.
 
                b.     The Executive agrees that during the period beginning on
the Non Compete Effective Date and ending on the second anniversary thereof, the
Executive shall not:  (i) directly or indirectly, contact, approach or solicit
for the purposes of offering employment to, or (ii) hire (whether as an
employee, consultant, agent, independent contractor or otherwise) any senior
management level employee employed by  the Company (or its successors or
assigns) without the prior written consent of the Company or its successors or
assigns. 
 
                c.     Executive agrees to treat and hold as confidential any
information concerning the business and affairs of  the Company that is not or
does not become generally available to the public other than as a result of a
disclosure in violation of this Agreement (the "Confidential Information”),
refrain from using any of the Confidential Information except in connection with
this Agreement, and deliver promptly to  the Company or destroy, at the request
and option of  the Company, all tangible embodiments (and all copies) of the
Confidential Information which are in the Executive’s possession.
 
                d.     Executive acknowledges and agrees that in the event of a
breach by the Executive of any of the provisions of this Section 10, monetary
damages shall not constitute a sufficient remedy.  Consequently, in the event of
any such breach, the Company or its successor or assigns shall be entitled to,
in addition to the other rights and remedies existing in their favor, specific
performance and/or injunctive or other relief in order to enforce or prevent any
violations of the provisions hereof from any court of competent jurisdiction in
each case without the requirement of posting a bond or proving actual damages. 
Further, Executive shall return to the Company or its successors or assigns sums
paid under Section 3 hereof in the event a court of competent jurisdiction issue
a final non-appealable ruling that finds the Executive breached the terms of
this Section 10.
 
                 e.     The Executive agrees that except in connection with any
legal proceeding relating to the enforcement of this Agreement, following the
Non Compete Effective Date, the Executive shall not be publicly disparaging of
the Company or its officers or directors.
 
 f.      The term “indirectly” as used in this Section 10 with respect to the
Executive is intended to mean any acts authorized or directed by or on behalf of
the Executive or any entity controlled by the Executive.
 
                g.     In the event any sums due the Executive under this
Agreement are not timely paid, then this Section 10 g will terminate
automatically.
 
 
 
 

--------------------------------------------------------------------------------




 
 
 
 
 
 
11.    Release of Claims.  The Executive agrees that in exchange for the payment
of all sums due hereunder, the Executive forever settles, compromises,
discharges, forgives and voids all employment related claims and causes of
action the Executive has or may have against  the Company or its successor or
assigns.
 
 
        IN WITNESS WHEREOF, the undersigned have executed this Agreement
effective on the ______ day of _______________, 2006.
 
 
 
 
EXECUTIVE                                                  RALCORP HOLDINGS,
INC.
 
 
 
 
                                                                      By:
__________________________________
                                                                             
Jack W. Goodall, Chairman Corporate
Governance and Compensation Committee
                                                                             
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
S:/Employee Folder/Huber/2006 MCA’s/ Corp. Officer MCA
 
 